DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1 (Claims 1-12) in the reply filed on 10/27/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because Species 1 and Species 2 require different search strategies and the prior art that is applicable to Species 1 may not be applied to Species 2. Therefore, there is serious search burden if both Species are examined.
The requirement is still deemed proper and is therefore made FINAL. Claim 13 is withdrawn. Claims 1-12 are examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites calculating the tension at an entry of the work stand by summing the tension at the unwind coiler and the tension added by the magnetic rotor. One of ordinary skill in the art would not understand whether “calculating” should be treated as a positive limitation in the process of making a metal strip. Is the tension that is actually applied at the entry of the work stand equals to the sum of the tension at the unwind coiler and the tension added by the magnetic rotor? Clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP’719 (JPH07-328719, hereinafter “JP’719”), and further in view of US’200 (US 6,019,200, hereinafter “US’200”).
Regarding claims 1 and 2, JP’719 teaches a method of processing a metal strip comprising: passing the metal strip adjacent a tension applying device while passing the metal strip from a coil of the metal strip supported on an unwind coiler to a cold rolling mill downstream from the unwind coiler, the metal strip is tensioned in an upstream direction between the unwind coiler and the cold rolling mill ([0038]; Fig. 4).
JP’719 does not teach that the tension applying device is spaced apart from the metal strip by a first distance; and rotating the magnetic rotor to induce a magnetic field into the metal strip such that the metal strip is tensioned in an upstream direction as recited in claim 1. 
US’200 discloses (Abstract; Col 2, Ln 1 to Col 3, 37; Figure) a method of processing a metal strip, comprising: passing the metal strip adjacent a magnetic rotor, wherein magnetic rotors are spaced apart from the metal strip by a first distance; and rotating the magnetic rotor to induce a magnetic field into the metal strip such that the metal strip is tensioned in a direction that is opposite to the direction of the travel of the strip. US’200 discloses that the tensioning device is efficient and may be used to apply tension to a metal strip without contacting the metal strip and thus surface damage can be avoided (Col, 6-10). Thus, it would be obvious to one of ordinary skill in the art that using the tensioning device as taught by US’200 in the strip production process of JP’719 in order to apply tension to the metal strip without damaging the strip surface as disclosed by US’200.
US’200  discloses the magnetic rotor is a top magnetic rotor of a set of magnetic rotors comprising the top magnetic rotor and a bottom magnetic rotor vertically offset from the top magnetic rotor by a gap, wherein passing the metal strip adjacent the magnetic rotor comprises passing the metal strip through the gap, and wherein tensioning the metal strip comprises rotating the top magnetic rotor and the bottom magnetic rotor to induce the magnetic field into the metal strip such that the metal strip is tensioned (Abstract; Col 2, Ln 6 to Col 3, Ln 37; Figure), which meets the limitation recited in claim 2.
Regarding claim 3, JP’719 in view US’200 discloses that at least one magnetic roller is assigned to the top and another one such magnetic roller to the underside of the strip (Col 2, Ln 25-32 of US’200). Thus, US’200 discloses that more than one pairs of magnetic roller may be used and meet the recited limitation in claim 3.
Regarding claim 4, JP’719 discloses guiding a leading edge of the metal strip to a roll gap of the cold rolling mill by tensioning the metal strip in the downstream direction ([0038]; Figure 4). 
Regarding claims 5 and 7, US’200 discloses that the metal strip is held under constant tension to avoid the strip run off center (Col. Ln 15-25). Thus, claims 5 and 7 are obvious over JP’719 in view of US’200.
Regarding claim 6, JP’719 discloses guiding a trailing edge of the metal strip to a roll gap of the cold rolling mill by tensioning the metal strip in the upstream direction ([0038]; Fig. 4). It would be obvious to one of ordinary skill in the art to continuously apply tension after the trailing edge has been unwrapped from the unwind coiler in order to main the stability of the metal strip during cold rolling process. Thus, claim 6 is obvious over JP’719 in view of US’200.
Regarding claim 8, JP’719 in view of US’200 does not explicitly disclose that the metal strip is aluminum or aluminum alloy. However, US’200 discloses that the device can be applied to electrically conducting metal strips (Col 1, Ln 1-13). It would be obvious to one of ordinary skill in the art that the process disclosed by JP’719 in view of US’200 may be applied to aluminum or aluminum alloy as recited in claim 8.
Regarding claims 9-10, JP’719 teaches a method of processing a metal strip comprising: passing the metal strip adjacent a tension applying device while passing the metal strip from a coil of the metal strip supported on an unwind coiler to a cold rolling mill downstream from the unwind coiler, the metal strip is tensioned in an upstream direction between the unwind coiler and the cold rolling mill ([0038]; Fig. 4).
JP’719 does not teach that the tension applying device is spaced apart from the metal strip by a first distance; and rotating the magnetic rotor to induce a magnetic field into the metal strip such that the metal strip is tensioned in an upstream direction as recited in claim 9. 
US’200 discloses (Abstract; Col 2, Ln 1 to Col 3, 37; Figure) a method of processing a metal strip, comprising: passing the metal strip adjacent a magnetic rotor, wherein magnetic rotors are spaced apart from the metal strip by a first distance; and rotating the magnetic rotor to induce a magnetic field into the metal strip such that the metal strip is tensioned in a direction that is opposite to the direction of the travel of the strip. US’200 discloses that the tensioning device is efficient and may be used to apply tension to a metal strip without contacting the metal strip and thus surface damage can be avoided (Col, 6-10). Thus, it would be obvious to one of ordinary skill in the art that using the tensioning device as taught by US’200 in the strip production process of JP’719 in order to apply tension to the metal strip without damaging the strip surface as disclosed by US’200.
JP’719 discloses (See Fig. 4; [0038]) an embodiment that a stainless steel strip 35 is cold-rolled by a cold rolling mill 30 and a front tension applying device 31. The front reel 33 and the front tension applying device 31 apply the backward rolling tension of the cold rolling mill 30 to the stainless steel strip 35. JP’719 further discloses that the front tension applying device 31 and the rear surface tension applying device 31a can apply most of the rolling tension of the cold rolling mill, for example, 75%, the winding tension of the front reel 33 and the rear reel 33a is reduced to a small value ([0038]; Fig. 4). The tension applied by front reel 33 disclosed by JP’719 meets the second rewind tension limitation and the tension applied by cold rolling mill meets the first rewind tension recited in claims 9 and 10. JP’719 discloses the front tension applying device reduced the winding tension of the front reel 33 by 75% ([0038]), which meets the limitation detecting a first rewind tension in the metal strip downstream from the magnetic rotor: detecting a second rewind tension in the metal strip upstream from the magnetic rotor: and tensioning the metal strip through the magnetic rotor such that a tension from the magnetic rotor reduces the second rewind tension while maintaining the first rewind tension recited in claim 9. 
Regarding claim 12, JP’719 in view of US’200 discloses that the method further comprises modulating tension from the magnetic rotor by vertically adjusting the magnetic rotor relative to the metal strip to adjust the first distance (Col 2, Ln 30-40 of US’200), which meets the limitation recited in claim 12.
No art rejection is applied to claim 11.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Patent 10,844,467. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of US Patent 10,844,467 teach all the limitations recited in the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOWEI SU/Primary Examiner, Art Unit 1733